

116 HR 7398 IH: To establish the Western Emergency Refined Petroleum Products Reserve.
U.S. House of Representatives
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7398IN THE HOUSE OF REPRESENTATIVESJune 29, 2020Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish the Western Emergency Refined Petroleum Products Reserve.1.Establishment of western emergency refined petroleum products reserve(a)EstablishmentThe Secretary of Defense, acting through the Director of the Defense Logistics Agency, shall establish a reserve, to be known as the Western Emergency Refined Petroleum Products Reserve (in this section referred to as the Reserve), to store refined petroleum products that may be made available to military and governmental entities during an emergency situation, as determined appropriate by the Secretary of Defense.(b)Use of reserveIn accordance with subsection (a), the Secretary of Defense may make refined petroleum products stored in the Reserve available to other Federal agencies, State and local governments, and any other public entity determined appropriate by the Secretary of Defense.(c)LocationThe Reserve shall—(1)be located in the western region of the United States;(2)utilize salt cavern storage; and(3)be in immediate proximity to existing pipeline, rail, and highway infrastructure.